Exhibit 10.4

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

[ex10-4img001.jpg]

 

Service Agreement

Corporate Office, Tech IV Plaza, 88 Silva Lane, Middletown, RI 02842

 

This Service Agreement (this “Agreement”), which includes the attached Service
Level Agreement (“SLA”), is entered into this 1st day of March, 2016, between
Towerstream I, Inc., a Delaware Corporation, and Towerstream Corporation, a
Delaware Corporation (collectively, “Towerstream”) and Time Warner Cable
Enterprises LLC, a Delaware Limited Liability Company (“Customer” or “TWC”)
(Towerstream and Customer, collectively, the “Parties”). Towerstream will rent
the Customer a port, or portion of a port, on its network (the “Towerstream
Network”) which will provide the Customer with Internet bandwidth under the
following terms and SLA for backhaul services (the “Services”):

 

Customer Name: 

Contact 

E-Mail 

Time Warner Cable Enterprises LLC

SVP and GM, Broadband Services

mike.roudi@twcable.com

Installation Address: 

Billing Address (if different from Installation Address) 

XXXXXXXXXXXXXXXXXX

2551 Dulles View Drive

Herndon, VA 20171

 

Phone 

Fax 

Billing Contact 

Account Executive 

   

Robert Cerbone

robert.cerbone@twcable.com

 

Internet Bandwith

Monthly

Service Fees 

Equipment Install Fee

   Offer Expires 

 Term 

 Payment Type 

100 Mbps

XXXXXXX

XXXX

 

36 Months 

 

 

 

Start Date/Term. The initial term shall be as set forth above (the “Initial
Term”). At its election, Customer may extend the Initial Term, under the same
terms and conditions, for up to two successive one-year extension options (each
an “Extension Term”) by providing Towerstream with not less than 30 days written
notice prior to the end of the Initial Term or Extension Term, as applicable
(the Initial Term, plus any Extension Term(s), collectively the “Term”). The
Term is subject to early termination as set forth below. The start date is the
date the Towerstream Equipment (as defined in the SLA) is operational at the
Customer Demarcation (as defined in the SLA) point, marking initiation of the
Term. Towerstream agrees that the Towerstream Equipment will be operational at
the Customer Demarcation on March 1, 2016.

 

Payment. The monthly service fees are set forth above (the “Service Fees”).
Service Fees shall be paid monthly in advance and shall be payable on the 1st
day of each month (the “Due Date”) and all other payments will be prorated.
Towerstream shall provide past due notices to Customer’s billing contact when
account is 10 and 20 days past due. If Customer's account is still past due
after 28 days, the main contact listed on the account will be contacted via
email and overnight mailing in an effort to remedy past due rent. In the event
of non- payment continuing 30 days from the Due Date, Towerstream reserves the
right to declare Customer in default.

 

Indemnification. Towerstream will indemnify, defend and hold harmless TWC, its
affiliates, and its and their officers, directors, employees and agents, from
and against any and all third party claims (and any losses or other liabilities
arising therefrom (including reasonable attorneys’ fees)) of personal injury or
death, or damage to tangible property, arising from the Services or the
performance by Towerstream of its obligations under this Agreement.

 

 
1

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

Limitation of Liability. EXCEPT WITH RESPECT TO TOWERSTREAM’S INDEMNIFICATION
OBLIGATIONS OR INTENTIONAL BREACH OF THE CONFIDENTIALITY AND DATA PRIVACY
PROVISIONS ATTACHED AS ATTACHMENT 2, IN NO EVENT WILL ANY PARTY BE LIABLE UNDER
THIS AGREEMENT TO THE OTHER FOR ANY LOSS OF PROFITS, OR FOR ANY SPECIAL,
PUNITIVE, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND, WHETHER OR
NOT FORESEEABLE, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY, OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Insurance. Towerstream shall provide and maintain at its sole cost and expense
during the Term of this Agreement the insurance coverage described on Attachment
1.

 

Confidentiality and Data Privacy. The confidentiality and data privacy
provisions attached hereto as Attachment 2 are incorporated in this Agreement by
reference.

 

Governing Law and Jurisdiction. This Agreement shall be governed by the laws of
the State of New York, without regard to any choice or conflicts of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any other jurisdiction.  In the
event that the Parties have a dispute, controversy or claim relating to this
Agreement, any agreements or activities described in this Agreement (the
“Dispute”), the Parties will first attempt in good faith to resolve the Dispute
promptly by informed discussions.  Any legal action brought under or in
connection with the subject matter of this Agreement shall be brought only in
the United States District Court for the Southern District of New York or, if
such court would not have jurisdiction over the matter, then only in a New York
State court sitting in the Borough of Manhattan, City of New York.  Each of the
Parties irrevocably submits to the exclusive jurisdiction of these courts.  Each
of the Parties waives, to the fullest extent permitted by Law, the defenses of
lack of personal jurisdiction, inconvenient forum, and improper venue to the
maintenance of any such action or proceeding.  EACH PARTY WAIVES ITS RIGHT TO A
JURY TRIAL IN ANY LITIGATION RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

Assignment. No Party may transfer or assign this Agreement (including by
operation of law, which shall be deemed to be an assignment), or any of such
Party’s rights or obligations herein, in whole or in part, without the prior
written consent of the other Party; provided that Customer may transfer or
assign all of its rights and obligations under this Agreement without such
consent to (i) any Customer affiliate or any entity that, immediately prior to
the applicable transaction(s) controls, is controlled by, or is under common
control with Customer, or (ii) any successor entity pursuant to a merger,
acquisition, spin-off, other corporate reorganization, a change of control, or
the sale of substantially all assets of Customer.  If Towerstream proposes to
sell or otherwise transfer the assets utilized to provide the Services, it shall
make the sale or transfer contingent upon assumption by the purchaser or
assignee of all of the obligations of Towerstream under this Agreement.  Any
attempted transfer or assignment in violation of this provision is null and
void.  Subject to the foregoing, this Agreement will inure to the benefit of and
be binding upon the Parties and their permitted successors and assigns.

 

Termination. (A) Customer may terminate this Agreement, as to any or all sites,
for any reason without liability upon 60 days written notice to Towerstream.
Service Fees will be due up to and including the date of termination. (B)
Termination by Customer is permitted, as to any or all sites, without liability
in the case where the connection is out of service for a period of 4 (four)
consecutive business days from Ticket Open (as defined in the SLA). Service Fees
will be due up to and including the Ticket Open date. (C) Customer may also
terminate this Agreement, as to any or all sites, without liability if
Towerstream is in default of its obligations under this Agreement or the SLA for
a period of 30 days after Customer has notified Towerstream in writing of such
default. (D) All other termination by Customer requires a payment of a
termination charge equal to the remainder of months in the term times the
monthly Service Fees, due and payable in full upon termination of Service.

 

Notices. Any notices, demand or request required or permitted to be given under
this Agreement shall be in writing and shall be addressed to the following
addresses or to such other address as any Party may request:

 

 

If to Towerstream:

Towerstream Corporation

88 Silva Lane

Middletown, Rhode Island 02842

Attention: Arthur Giftakis, Chief Operating Officer

 

 

 
2

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

         

with a copy to:

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attention: Harvey Kesner, Esq.

   

If to Customer:

Time Warner Cable

2551 Dulles View Drive

Herndon, Virginia 20171

Attention: SVP & GM, Broadband Services

           

with a copy to:

Time Warner Cable

60 Columbus Circle

New York, New York 10023

Attention: General Counsel

         

Any such notice, demand or request shall be deemed to have been duly delivered
and received (a) on the date of personal delivery, (b) on the date of the date
of receipt if mailed by registered or certified mail, postage prepaid and return
receipt requested, or (c) on the date of a signed receipt if sent by an
overnight delivery service.

 

Entire Agreement. This Agreement, and the Asset Purchase Agreement entered into
concurrently herewith, supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for in this Agreement. This
Agreement may not be amended or waived, and no consent required under this
Agreement will be deemed to be given, except pursuant to a writing signed by the
Party against whom enforcement of any amendment, waiver or consent is sought.

 

AGREED:

 

Towerstream I, Inc.  Towerstream Corporation

 

/s/ Philip
Urso                                                                              

 

/s/ Philip
Urso                                                                              

(Signature)

(Signature)

Title: Sole Officer                                 Date: March 9, 2016

 

 

Time Warner Cable Enterprises LLC

 

/s/ Peter Stern                                                        
                    

Peter Stern

Executive Vice President                   Date: March 9, 2016

 

 

Title: Interim CEO                         Date: March 9, 2016

 

[ex10-4img001.jpg]

 

Contact Towerstream www.towerstream.com

sales@towerstream.com (866)-848-5848

ClientSupport@towerstream.com (800)-306-6993

Billing@towerstream.com (401)-848-5848, extension 740

Corporate Office, Tech IV Plaza, 88 Silva Lane, Middletown, RI 02842

Main Number: (401)-848-5848, FAX: (866) – 762-2250

 

 
3

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

Towerstream Service Level Agreement (“SLA”)

 

Technical Support. Towerstream supports and monitors the Services, up to the
Customer Demarcation, 24 hours per day. Towerstream Technical Support is
available toll-free 24 hours per day. A Customer Ticket is opened when
Towerstream monitors a Customer service issue or Customer reports trouble to
Towerstream Tech Support (“Ticket Open”).

 

Scheduled Maintenance. Towerstream shall use its reasonable best efforts to
provide Customer with at least 10 days’ prior notice of any scheduled
maintenance and a description of the planned maintenance actions to Customer’s
Network Operations Center (NOC) via email (preferred) at
Customer.Maintenance.Notifications@Customerable.com, or via phone 877-777-2263
(select option 1, 1). Towerstream shall only conduct scheduled maintenance of
the Towerstream Network on any day between the hours of 12:01 AM to 6:00 AM
(local time) (the “Maintenance Window”), although there may be instances where
emergency network maintenance is required to be performed outside the
Maintenance Window.

 

Equipment/Installation. “Towerstream Equipment” is defined as antennae, radios,
and possible router for any combination of 802.16, WiMax and WiFi
Transceivers/Access Points. This is a key consideration of this Agreement. The
Towerstream Equipment will be provided free of charge. Customer agrees not to
intentionally damage any of the Towerstream Equipment and to promptly notify
Towerstream if any Towerstream Equipment is accidentally damaged by Customer.
Standard Installation includes non-penetrating sled or J-bar antenna mounts, up
to 250 feet of necessary cables weather- sealed and run from the antennae to the
Customer Demarcation, service turn-up and testing. Towerstream owns all
Towerstream Equipment that it supplies to the Customer. If Service is
discontinued for any reason, Towerstream has the right to remove any or all of
the Towerstream Equipment in a workmanlike manner upon 10 days advance notice.
“Customer Demarcation” is defined as the location where Customer plugs into the
Towerstream Equipment and is generally located in the Customer equipment room.
Towerstream will have use of existing AC power.

 

Service Level Guaranty 

 

Towerstream shall operate and maintain the Towerstream Network in accordance
with the following service level requirements.

 

 

1.

Minimum Bandwidth. Towerstream shall provide a minimum, dedicated bandwidth of
100 Mbps (the “Bandwidth Standard”).

 

 

2.

Network Uptime. Towerstream will maintain a Towerstream Network uptime (the
“Network Uptime”) of at least 99.99% (“Network Uptime Standard”), calculated on
a monthly basis, excluding downtime due to Force Majeure Events (up to a cap of
twenty four (24) hours in the aggregate in a given month, except that the cap
shall not apply to the extent the Force Majeure Event consists of acts of God,
hurricanes or acts of nature causing widespread destruction) or scheduled
maintenance during the Maintenance Window (“Excluded Downtime”). Network Uptime
is based upon the percentage that each Customer Demarcation, monitored in real
time, is “Up” (as defined below) each calendar month. A Customer Demarcation is
“Up” when it is providing full end-to-end functionality, including access to the
Internet at the Bandwidth Standard. A Customer Demarcation will not be Up (i.e.,
it will be “Down”) when it is not providing such full functionality. A
determination that a Customer Demarcation is Down may be made by, among other
things, (i) Customer’s or Towerstream’s direct monitoring of the Towerstream
Network, (ii) an email alert or SNMP trap from Towerstream’s monitoring system,
or (iii) a communication between the Customer’s NOC and Towerstream’s. Once
Down, a Customer Demarcation will be considered Up only when Customer confirms
that the issue causing such Customer Demarcation to be Down has been resolved
and that such Customer Demarcation is Up again.

 

 
4

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

For purposes of this SLA, “Force Majeure Event” is an event beyond a party’s
reasonable control, including without limitation acts or omissions of government
or military authority, acts of God, transportation delays, fires, floods, riots
or wars, terrorism, tornadoes, earthquakes, or hurricanes or any other event
outside such party’s reasonable control.

 

The Network Uptime will be calculated using the following formula: [(Total
number of Customer Demarcations are in operation during the calendar month) *
(Total number of minutes in the calendar month) – (Total minutes Customer
Demarcations are Down in a calendar month - Excluded Downtime)] / [(Total number
of Customer Demarcations in operation during the calendar month) * (Total number
of minutes in the calendar month)] * 100.

 

For example, assume that:

 

 

●

There are 30 days in the month, 43,200 total minutes

 

●

There are 1,500 Customer Demarcations in operation during the calendar month,

 

●

Customer Demarcation are down a total of 15,000 minutes, including 5,000 minutes
of Excluded Downtime

 

In this example the Network Uptime would be 99.846% and would not meet the
Network Uptime Standard.

 

If Towerstream fails to meet the Network Uptime Standard for any month during
the Term, then Towerstream shall provide Customer with a fee credit for the
failed Customer Demarcation (“Uptime Failure Credit”) that is equal to the
applicable percentage of the total Service Fees for the month in which the
Network Uptime Standard occurred, as indicated in the table below based on the
severity of the failure to meet the Network Uptime Standard:

 

Actual Network

Uptime

% of Total

Service Fees

<99.99% and >99.9%

5%

<99.9% and >99.5%

10%

<99.5% and >99.0%

20%

Below 99.0%

30%

 

 

3.

Latency. Towerstream will maintain an average latency of less than 25
milliseconds measured during peak daily traffic times (“Latency Standard”),
calculated on a monthly basis. Latency is defined as the average roundtrip
network delay, measured every 5 minutes during a calendar month, to adequately
determine a consistent average monthly performance level for latency for each
Customer Demarcation. The roundtrip delay is expressed in milliseconds (ms).
Towerstream will measure latency using a standard 64 ping to each Customer
Demarcation from a monitoring server connected at the core router at the peering
point with Customer.

 

The average latency for all Customer Demarcations is calculated as the sum of
the roundtrip delay measurements for all locations in operation during a
calendar month divided by the total number of measurements for all Customer
Demarcations. If Towerstream fails to meet the Latency Standard in any calendar
month, then Towerstream shall provide Customer with a fee credit on Customer’s
next monthly invoice of 10% of the total Service Fees (“Latency Credit”).

 

 

4.

Packet Loss. Towerstream will monitor packet loss for all Customer Demarcations
on an ongoing basis and maintain a monthly packet loss of no greater than 1% per
location per day (“Packet Loss Standard”). Packet loss is measured every 5
minutes during a calendar month, to adequately determine a consistent average
monthly performance level for packet loss for each available. Packet loss per
Customer Demarcation is calculated as 100% less the percentage of packets that
are lost in a day. The percentage calculation is based on packets that are sent
to a Customer Demarcation during the latency ping and lost during the process.
For monitoring purposes, Towerstream will also calculate a monthly average
packet loss across all Customer Demarcations.

 

 
5

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

If the daily packet loss at a Customer Demarcation is less than the Packet Loss
Standard for any day during the Term, then Towerstream shall provide Customer
with a fee credit on Customer’s next monthly invoice that is equal to the
prorated charges of one day of the monthly Service Fee for each Customer
Demarcation not achieving the Packet Loss Standard (“Packet Loss Credit”).

 

 

5.

Restoration of Outages. Towerstream shall respond to and restore service
following any outages excluding Excluded Downtime (an “Unplanned Outage”) in the
timeframes set forth below. A “Major Outage” is any Unplanned Outage that
impacts at least 5% of the locations. A “Minor Outage” is any Unplanned Outage
that impacts less than 5% of the Customer Demarcations. All response and restore
times are calculated from the locations are time the Customer Demarcations are
Down.

 

 

Major Outage

Minor Outage

Response Time

30 minutes

30 minutes

Restore Time

10 hours

24 hours

 

 

If Towerstream fails to meet the Response Time Standard, then the parties shall
meet to discuss monitoring and notification procedures and cooperate in good
faith to ensure that Customer is notified of and Towerstream promptly and
properly responds to any Unplanned Outages. If Towerstream fails to meet the
Response Time standard set forth above five times in any calendar month, then
Towerstream shall provide Customer with a fee credit on Customer’s next monthly
invoice of 5% of the total Service Fees (“Response Time Credit”).

 

If Towerstream fails to meet the Restore Time standard set forth above for 100%
of the Customer Demarcations affected by an Unplanned Outage, then Towerstream
shall provide Customer with a fee credit (“Restore Time Credit”) on Customer’s
next monthly invoice that is equal to the applicable percentage of the total
Service Fees for the month in which the Unplanned Outage occurred as indicated
in the tables below based on the severity of the failure to meet the Restore
Time standard:

 

Actual Restore Time of 100% of

Customer Demarcations after Major

Outage

% of Total Service Fees

> 10 hours ≤ 16 hours

10%

> 16 hours ≤ 24 hours

25%

> 24 hours

50%

 

 

Actual Restore Time of 100% of

Customer Demarcations after Minor

Outage

% of Total Service Fees

> 24 hours ≤ 32 hours

10%

> 32 hours ≤ 48 hours

20%

> 48 hours

30%

 

 
6

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

 

6.

Service Level Credits. At Customer’s option, any Uptime Failure Credit, Latency
Credit, Packet Loss Credit, Response Time Credit, or Restore Time Credit
(collectively, “Credits”) owed may be used by Customer toward any amounts then
or thereafter owing to Towerstream. The amount of any Credits owed by
Towerstream shall be shown on Towerstream’s invoice for Service Fees for the
month in which the applicable failure occurred. Upon the termination or
expiration of this Agreement, any unused Credits shall be applied to any
outstanding amounts owed to Towerstream by Customer. If no pending amounts are
owed, then Credits shall be paid to Customer by Towerstream by check or ACH or
wire transfer no later than thirty (30) days after such expiration or
termination. In no event shall the aggregate Credits for any month exceed the
total Service Fees for the month.

 

 

7.

Most Favored Customer.  If during the Term, Towerstream or its affiliates makes
available to any other Customer SLA terms, including, without limitation,
minimum bandwidth commitments, network uptime standards, latency standards,
packet loss standards, response or restore time standards, or any credits
related thereto, that are more favorable, then Towerstream shall notify Customer
within ten (10) business days of such more favorable terms and the SLA shall be
modified to reflect such more favorable terms, effective as of the immediately
following calendar month.  In furtherance of this obligation, upon Customer’s
request, not to be made more than once per calendar quarter, the Chief Financial
Officer of Towerstream shall submit a written certification to Customer stating
whether or not it is in compliance with this paragraph and describing in
reasonable detail any incidences of non-compliance.

 

 
7

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

 

Attachment 1

Insurance Requirements

 

The following required minimum coverages and limits may be met by a combination
of the primary policy with a follow-form Excess Umbrella Liability Policy.

 

1.

Commercial General Liability Coverage

 

Coverages: Premises & Operations, Broad Form or Blanket Contractual Liability,
Independent Contractors Liability, Products/Completed Operations, Personal
Injury and Broad Form Property Damage

 

Minimum Limits:

       

Each Occurrence (BI/PD)

  $

1,000,000

 

General Aggregate

  $

1,000,000

 

Products/Completed Operations

Agg. $

1,000,000

 

Medical Expenses (any one person)

  $

5,000

 

 

 

▪

Customer must be named as an Additional Insured - Use ISO Endorsement CG 2010 or
CG 2026 (or equivalent) for ongoing operations

 

▪

Policy must provide completed operations coverage to CUSTOMER until the
completion and acceptance of the work performed by Towerstream.

 

2.

Business Automobile Liability Coverage

 

Coverages: Any Auto Coverage or all owned and leased vehicles. Blanket
Contractual Coverage.

 

Minimum Limits:

           

Each Accident

$

1,000,000

   

Combined single limit for bodily

 

General Aggregate

$

1,000,000

   

injury & property damage

 

 

3.

Workers’ Compensation Insurance

 

Coverages and Minimum Limits:

     

Part I       Workers’ Compensation

 

Statutory Limits

 

Part II Employer’s Liability

     

Bodily Injury by Accident

$

1,000,000

 

Bodily Injury by Disease (Each Employee)

$

1,000,000

 

Disease Policy Limit

$

1,000,000

 

 

4.

Excess Umbrella Liability Policy (Follow-Form)

 

Per Occurrence

 

Amount must be such that when added to the

primary policy coverage, limits are equal to

$1,000,000.

General Aggregate

$

$1,000,000

 

5.

Errors and Omissions (E&O) Insurance

 

Coverages and Minimum Limits:

     

Professional Liability/E&O

$

$1,000,000

 

 

 
8

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

6.

Insurance - General Conditions

 

 

a)

The certificate holder shall be:

         

Time Warner Cable Enterprises LLC, its subsidiaries and affiliated companies

7800 Crescent Executive Drive

Charlotte, NC 28217

Attn: Risk Management

 

 

b)

The certificate must be provided on the industry standard “ACORD” form (or
equivalent) upon contract execution and within 10 days of policy renewal.

 

 

c)

Insurance carriers must have an A.M. Best rating of at least A- .

 

 

d)

Townerstream will name as an Additional Insured, by policy endorsement, “Time
Warner Cable Enterprises LLC, its subsidiaries, affiliated companies, directors,
officers, employees and agents”. To meet this obligation, Towerstream must
provide Customer with:

 

■

Certificate of Insurance in accordance with the insurance provisions of the
contract and these insurance requirements. The following shall be included in
the “Description of Operations” section of the certificate:

 

TIME WARNER CABLE ENTERPRISES LLC, ITS SUBSIDIARIES, AFFILIATED COMPANIES,
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS ARE NAMED AS ADDITIONAL INSURED AS
THEIR INTEREST MAY APPEAR (ATIMA) BY POLICY ENDORSEMENT [CG 2026 OR CG 2010
(2001 VERSION) AND CG 2037 OR EQUIVALENT].

 

 

■

Additional Insured Endorsement for ongoing operations ISO CG 2010 or CG 2026
(or equivalent)

 

■

Additional Insured Endorsement for completed operations ISO CG 2037 (or
equivalent)

 

 

e)

All certificates and insurance policies will contain a statement that said
policy is primary coverage to Time Warner Cable Enterprises LLC, its
subsidiaries, affiliated companies, directors, officers, employees and agents;
and that any coverage maintained by Customer is excess and non-contributory for
claims or losses resulting from the negligence of Towerstream. The following
shall be included in the “Description of Operations” section of the certificate:
COVERAGE IS PRIMARY AND NON-CONTRIBUTORY FOR CLAIMS OR LOSSES RESULTING FROM THE
NEGLIGENCE OF THE INSURED.

 

 

f)

All certificates and insurance policies shall include a Waiver of Subrogation in
favor of Time Warner Cable Enterprises LLC, its subsidiaries, affiliated
companies, directors, officers, employees and agents for claims or losses
resulting from Towerstream’s negligence. The following shall be included in the
“Description of Operations” section of the certificate: WAIVER OF SUBROGATION
APPLIES IN FAVOR OF CUSTOMER.

 

 

g)

Towerstream will provide Customer at least thirty (30) days’ prior written
notice of any policy cancellation or modification.

 

 

h)

Any Excess Umbrella Liability policies will be “follow form” and cover in the
same manner as the Commercial General Liability policy, Commercial Automobile
Liability policy, and Employer’s Liability policy, and will not contain any
additional exclusions or limitations of those said policies.

 

 

i)

The cost of any deductible amounts or self-insured retentions contained in any
of the insurance policies is to be borne by Towerstream without any increase or
adjustment to the applicable contract amount.

 

 

j)

The required minimum limits of insurance coverage are subject to increase by
Customer at any time if Customer deems it necessary for adequate protection.
Within 30 days of demand for such increased coverage, Towerstream will deliver
to Customer evidence of such increased coverage in the form of an endorsement or
revised certificate of insurance.

 

 

k)

The minimum limits of insurance coverage required by these insurance provisions
will in no way limit or diminish Towerstream’s liability.

 

 
9

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

 

l)

If Customer, its subsidiaries, affiliated companies, directors, officers,
employees and agents suffer or incur any damages not covered by the insurance
requirements as provided within or arising from Towerstream’s negligent acts,
failure to act, or omissions in the performance of any of the terms and
conditions of any agreement, Customer, its subsidiaries, affiliated companies,
directors, officers, employees and agents will be entitled to recover such
damages from Towerstream.

 

 

m)

All of the above conditions will also apply to any subcontracted operations.

 

 
10

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

 

Attachment 2
Confidentiality Obligations

 

(a)     All information furnished by the disclosing Party to the receiving
Party, whether orally, by means of written material, or by use of the
Towerstream Network that is marked as confidential or proprietary at the time of
disclosure, or otherwise would be understood by a reasonable person to be
confidential given the nature of the information and the circumstances
surrounding the disclosure (the “Proprietary Information”), including without
limitation the existence and terms of this Agreement, and any and all
information that comprises Personal Information (as defined below) or Usage Data
(defined below) related to any TWC customer, end-user, or subscriber
(collectively, “Subscribers”): (a) shall be deemed proprietary and shall be held
by the receiving Party in strict confidence to the same extent and with at least
the same security as the receiving Party protects its own confidential or
proprietary information; (b) without the prior permission of the disclosing
Party, shall not be disclosed or revealed or shared with any other person except
those employees, agents, or contractors who have a need to know, who are
necessary for and directly involved in such Party’s performance of its
obligations under this Agreement, and, in the case of third party contractors
and agents, who are bound in writing by confidentiality obligations
substantially similar to and, in any case, no less restrictive than those set
forth herein; and (c) may only be used for purposes of, and in connection with,
the performance of the receiving Party’s obligations or exercise of the
receiving Party’s rights under this Agreement.

 

 

(b)     Proprietary Information does not include information or materials that
the receiving Party can demonstrate (i) becomes during or after the Term of this
Agreement, through no act or failure to act or violation of this Agreement on
the part of the receiving Party, generally known or available to the public,
(ii) was known or possessed by the receiving Party on a non-confidential basis
before its receipt from the disclosing Party, (iii) is rightfully obtained by
the receiving Party from a third party, without breach of any obligation to the
disclosing Party, or (iv) is independently developed by the receiving Party,
without use of or reference to the Proprietary Information, by persons who had
no access to the Proprietary Information. For clarity, the preceding exclusions
above shall not apply with respect to any Personal Information and Usage Data in
the form acquired from TWC, which shall always be and remain TWC’s Proprietary
Information.

 

 

(c)     For purposes of this Agreement, the term “Personal Information” means
any information or data that identifies an individual or from which an
individual may be identified that is provided or made available to Towerstream,
or accessed, received, controlled, stored, processed, transmitted, maintained,
or possessed by Towerstream, in connection with the provision of the Towerstream
Network, including, without limitation, an individual’s name, address, telephone
number, driver’s license, identification card or passport numbers, personal
identification codes or numbers, electronic mail names or addresses, account
numbers, and all “personal information,” “nonpublic personal information,” and
other similar information, however described, as defined under applicable law.
In connection with the operation of Towerstream Network, Towerstream may obtain
access to certain Personal Information (orally, in writing, or in any other form
or media) relating to Subscribers, potential subscribers, employees, or
independent contractors of TWC or any TWC affiliate. Towerstream shall use its
best efforts to protect the confidentiality and security of all Personal
Information. Towerstream acknowledges and agrees that all Personal Information
is, as between the Parties, the sole property of TWC, shall be considered
Proprietary Information hereunder and shall be treated with the highest degree
of confidentiality by Towerstream. Towerstream shall use Personal Information
solely in connection with the performance of its obligations under this
Agreement and shall not use any Personal Information for the purpose of
soliciting, or to permit any others to solicit, individuals to subscribe to any
other services or promote the sale of any product. Towerstream shall not, under
any circumstances directly or indirectly reveal any Personal Information to any
third party for any reason without the prior written consent of TWC, which TWC
may withhold in its sole and absolute discretion.

 

 

(d)     To the extent that Towerstream has access to or collects any Usage Data
(as defined below), it does so solely on behalf of TWC pursuant to TWC’s
obligations hereunder and shall maintain the confidentiality of such data and
shall treat it in accordance with TWC’s privacy policies (as posted to TWC’s
website from time to time) and applicable law. Towerstream shall not use Usage
Data for any purpose not in compliance with its obligations under this Agreement
and shall not disclose such data, whether in aggregate or individual form, to
any third party. Towerstream shall not collect or maintain such Usage Data
except to the extent necessary to perform its obligations under this Agreement
and shall not, directly or indirectly, contact any Subscribers in connection
with this Agreement. For purposes of this Agreement, “Usage Data” shall include
any and all usage data, activity data or other information collected from or
about or otherwise regarding TWC’s Subscribers whether in individual or
aggregate form. Such Usage Data shall be treated as TWC’s Proprietary
Information and is and shall remain TWC’s property.

 

 
11

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

(e)     Towerstream represents, warrants, and covenants to TWC that it has or
will develop and implement and shall maintain during the Term of this Agreement
a comprehensive information security program that includes administrative,
technical, and physical safeguards and controls sufficient to: (i) ensure the
security and confidentiality of Personal Information; (ii) protect against
anticipated threats or hazards to the security or integrity of such information;
and (iii) protect against unauthorized access to, or disclosure or use of, all
Personal Information that Towerstream accesses, receives, stores, processes,
transmits, maintains, or possesses (collectively, “Security”). Towerstream shall
document its Security and all safeguards, procedures, and controls and keep them
current in light of changes in relevant technology. Such Security shall include,
but not be limited to, the following:

 

 

i.     Towerstream has developed and implemented and shall maintain appropriate
security measures regarding physical and electronic access to Personal
Information, which measures shall include: (a) physical access controls and
access controls on information systems, including secure user authentication
protocols, secure access control methods, firewall protection, and malware
protection, (b) encryption of electronic information, including in transit and
in storage on systems or networks, in each case where appropriate or required by
applicable laws, including Massachusetts M.G.L. c. 93H and 201 CMR §§
17.00-17.05; (c) employee background checks for individuals with
responsibilities for or access to Personal Information; (d) measures to protect
against destruction, loss, or damage to Personal Information due to potential
environmental hazards, such as fire and water damage or technological failures;
and (e) training to implement the information security measures.

 

 

ii.     Towerstream shall authorize only those systems administrators or other
technical staff who are necessary for and directly involved in Towerstream’s
performance of its obligations under this Agreement, to have access to the
Personal Information (whether physically or through computer system access) and
solely on a “need to know” basis (collectively, “Authorized Persons”).
Towerstream shall not authorize anyone other than Authorized Persons to have
access to the Personal Information at any time. To the extent Personal
Information is stored electronically in connection with this Agreement on any
information processing system, such system will have password-controlled access,
and each Authorized Person will have a unique user ID and associated password.
Each such password will be randomly selected, non-obvious and nontrivial. Logon
passwords will be changed at least every (90) days. Displaying and printing of
passwords will be either inhibited or marked. In furtherance, and not in
limitation of, the foregoing, Towerstream shall comply with all rules,
regulations, and requirements governing access to TWC’s systems and facilities,
including, without limitation, completion of TWC’s security questionnaire.

 

 

iii.     Towerstream shall employ assessment, monitoring, and auditing
procedures to ensure internal compliance with these requirements and safeguards
and shall conduct an assessment of these safeguards at least annually. Upon
request, Towerstream shall provide a report on material deficiencies identified
as the results of this assessment, including any discrepancies, failures,
weaknesses, or vulnerabilities of or in the safeguards or Security to TWC.

 

 

(f)     Towerstream shall comply with all laws, rules, and regulations
applicable to Towerstream for the handling of personally identifiable
information that are now in effect or hereafter promulgated which are applicable
to the operation of Hot Spots or APs, provision of the WiFi Service, and the
performance of other obligations under this Agreement or any Personal
Information that Towerstream controls, accesses, receives, stores, processes,
transmits, maintains, or possesses. Without limiting the foregoing, Towerstream
acknowledges and agrees that Personal Information relating to subscribers or
potential subscribers of TWC or any TWC affiliate may be subject to the
subscriber privacy protections set forth in Section 631 of the Cable
Communications Policy Act of 1984, as amended (47 U.S.C. Section 551) and,
Towerstream shall comply with the requirements thereof.

 

 
12

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

(g)     Towerstream shall as soon as reasonably practical after discovery
thereof, and subject to any reasonable restrictions placed on such Party by any
law enforcement agency in the process of conducting an investigation relating
thereto (“Law Enforcement Restrictions”), report to TWC any unauthorized access
to or disclosure of Personal Information (“Security Incident”) including the
full details of such Security Incident and take all measures as may be
reasonably necessary to prevent any further Security Incident. Towerstream shall
cooperate with TWC in any reasonable action or proceeding as may be deemed
necessary as the result of such Security Incident.

 

 

(h)     All Proprietary Information provided or made available to the receiving
Party by the disclosing Party shall be and at all times remain the exclusive
property of the disclosing Party. All such information and any copies thereof
shall be promptly returned upon request of any designated representative of the
disclosing Party, and in any event shall be returned, or certified as deleted or
destroyed, by the receiving Party within thirty (30) days of notice of
termination of this Agreement.

 

 

If the receiving Party should receive any legal request or process in any form
seeking disclosure of, or if the receiving Party should be advised by counsel of
any obligation to disclose, Proprietary Information, the receiving Party shall
promptly notify the other Party prior to the disclosure so that the other Party
may seek a protective order or other appropriate remedy and/or waive compliance
with the terms of this Section. If such protective order or other remedy is not
obtained, or the other party waives compliance with the provisions hereof, the
disclosing Party agrees to furnish only such information that it is legally
required to furnish and, at the request of the other Party, to use reasonable
efforts to obtain assurance that confidential treatment will be accorded such
information, it being the understanding that such reasonable efforts shall be at
the cost and expense of the Party whose information has been sought.

 

In the event of breach of any of the provisions of this article by the receiving
Party, the disclosing Party shall be entitled to equitable relief, including in
the form of injunctions and orders for specific performance, in addition to all
other remedies available at law or equity.

 

 
13

--------------------------------------------------------------------------------

 

 

[x] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION

 

Schedule A

Installation Locations

 

 

XXXXXXXXXXXXX

 

 

14